[Cite as State v. McGowan, 2014-Ohio-2630.]


STATE OF OHIO                   )                    IN THE COURT OF APPEALS
                                )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

STATE OF OHIO                                        C.A. No.     27092

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LARRY MCGOWAN                                        COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 12 12 3401

                                DECISION AND JOURNAL ENTRY

Dated: June 18, 2014



        MOORE, Judge.

        {¶1}    Defendant-Appellant, Larry McGowan, appeals from the September 13, 2013

judgment entry of the Summit County Court of Common Pleas. We affirm.

                                                I.

        {¶2}    In July of 2013, Mr. McGowan pleaded guilty to rape, in violation of R.C.

2907.02(A)(2), a felony of the first degree.     Prior to sentencing, the trial court ordered a

presentence investigation report and a psycho-sexual assessment. The trial court then sentenced

Mr. McGowan to a mandatory term of eleven years’ incarceration.

        {¶3}    Mr. McGowan appealed, raising one assignment of error for our consideration.

                                               II.

                                       ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED WHEN IT ABUSED ITS DISCRETION AND
        SENTENCED [MR. MCGOWAN] TO THE MAXIMUM PRISON TERM OF
        ELEVEN YEARS.
                                                 2


       {¶4}    In his sole assignment of error, Mr. McGowan argues that the trial court abused

its discretion in sentencing him to a maximum prison term of eleven years pursuant to R.C.

2929.14(A)(1). Specifically, Mr. McGowan argues that the trial court failed to consider the fact

that, by pleading guilty, he “spared the victim from testifying before a jury of strangers,” and

spared her having to be in his presence, which “paralyzed her.”

       {¶5}    Here, the transcripts of the plea and sentencing hearings indicate that the trial

court ordered and relied upon the presentence investigation report and psycho-sexual assessment

in sentencing Mr. McGowan to eleven years of incarceration. However, Mr. McGowan has not

provided this Court with copies of the presentence investigation report or psycho-sexual

assessment in the record on appeal.

       {¶6}     “When an appellant does not provide a complete record to facilitate our review,

we must presume regularity in the trial court’s proceedings and affirm.” State v. Taylor, 9th

Dist. Lorain Nos. 13CA010366, 13CA010367, 13CA010368, 13CA010369, 2014-Ohio-2001, ¶

6, citing State v. Jalwan, 9th Dist. Medina No. 09CA0065-M, 2010-Ohio-3001, ¶ 12, citing

Knapp v. Edwards Labs., 61 Ohio St.2d 197, 199 (1980). “Consequently, when the contents of a

presentence investigation [PSI] report are necessary to review the appropriateness of a sentence,

an appellant must move to supplement the record on appeal with the report to enable our

review.” Taylor at ¶ 6, citing State v. Banks, 9th Dist. Summit No. 24259, 2008-Ohio-6432, ¶

14.

       {¶7}    The exclusion of the PSI report and psycho-sexual assessment from the appellate

record leaves us with few facts to consider regarding Mr. McGowan’s maximum sentence.

Because Mr. McGowan pleaded guilty to rape, there is no trial testimony before us. Further, the

sentencing hearing transcript clearly indicates that the trial court relied upon the PSI and psycho-
                                                 3


sexual assessment in issuing Mr. McGowan’s mandatory sentence of eleven years of

incarceration. Therefore, we have no choice but to presume regularity in the trial court’s

sentencing of Mr. McGowan. See Taylor at ¶ 7; see also Banks at ¶ 14.

       {¶8}    Mr. McGowan’s assignment of error is overruled.

                                                III.

       {¶9}    In overruling Mr. McGowan’s sole assignment of error, the judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                        4




BELFANCE, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

JAMES W. ARMSTRONG, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.